Chief Justice Agnew
delivered the opinion of the court,
In re Fulton’s Estate. 1 P. F. Smith 211, it is said: “ Perhaps nothing is better settled in this state by uniform and numerous decisions than this, that a voluntary assignee is the mere representative of the debtor, enjoying his rights only and no others; and is bound where he would be bound; that he is not the representative of the creditors, and is not clothed with their powers; that he is but a volunteer and not a bona fide purchaser for value.” Many cases are cited for these propositions. Martin Sharlock made his note of $350, June 13th 1876, at ninety days, which the City Bank discounted and held on and before the maturity of the note. He had a running account-of deposits in the bank before and during the running of the note, in which there was a balance due him September 6th 1876, of $395.50, the bank then being the holder of the note. The bank made a voluntary assignment for the benefit of creditors on the 7th of September 1876. When the note passed by this assignment to the assignees, Sharlock was the creditor of the bank and had an immediate right of action against it. The assignees being the mere representatives of the bank and not purchasers for value took the note subject to his right of set-off. It is clear according to the authorities, that the bank conferred upon the voluntary assignees no right greater than their own, which was a right of action when the note fell due subject to the existing set-off.
Bosler v. The Exchange Bank, 4 Barr 32, and its sequents, were decided on a widely different principle. When Bosler died the bank had no debt due for which it could sue; while Bosler’s right *369of action was perfect before his death. But at the moment of his death the law took possession of his estate for the benefit of his creditors, he being insolvent. It was not the case of a mere voluntary transfer; but new rights sprung into being, on the instant of his death. At his death the debts did not ipso facto cancel each other, for the reason that the bank had no immediate right of action. Consequently when the estate by operation of law passed into legal administration, and was in gremio legis, the rights of creditors immediately attached, and the estate being insolvent, equity demanded equality among the creditors of the same class. Hence the right of the bank as a creditor was to a pro rata only. But a voluntary assignment has no such effect. It does not alter the status of the rights of the creditors, as death does of the decedent’s estate. It is true the duties and obligations of the -assignees are regulated by law, but the transmission of the estate to them is the merely voluntary act of the debtor, who cannot impair the rights of creditors which had attached before his act. We discover no error in the record and the judgment is affirmed.